-   .




                            m%USSTIN.TRXAf3    78711


                                September 7, 1977



        Honorable Eddie Aurispa                 Opinion No. H-1050
        Acting Executive Director
        Good Neighbor Commission                Re: Effect of a rider to
        Box 12116                               the Good Neighbor Commission's
        Austin, Texas 78711                     appropriation.

        Dear Mr. Aurispa:

             You have requested our opinion regarding the effect of a
        rider to the Good Neighbor Commission's appropriation for the
        next biennium. The rider states as follows:

                    As a specific exception to authoriza-
                  tions concerning federal funds found in
                  Article V of this Act, no federal funds
                  allocated under Title III, Section 303
                  of the Comprehensive Employment and
                  Training Act, are appropriated for use
                  by the Good Neighbor Commission.  This
                  restriction and limitation on the use of
                  appropriated funds extends to both di-
                  rect allocations from federal agencies
                  and allocations made by other state
                  agencies receiving Title III, Section
                  303 funds, either directly or under
                  interagency contract.

                    The appropriations made above do not
                  include funds for the purpose of carrying
                  out activities relating to Migrants under
                  the provisions of Article 4101-2, V.T.C.S.

        General Appropriations Act, Acts 1977, 65th Leg., art. III - 72.
        You first ask whether the restriction in the first paragraph
        of the rider is a limitation upon the use of all federal funds.

             We believe it is clear that the restricting language of
        the rider applies only to "federal funds allocated under Title
        III, Section 303 of the Comprehensive Employment and Training
        Act." Any other available federal funds are appropriated to
        the Commission under article V, section 20 of the General Ap-
        propriations Act.




                                         P.   4321
.




    Honorable Eddie Aurispa        - Page 2   (H-1050)



         You also ask whether the second paragraph of the rider
    should be construed as a limitation on funds appropriated to
    the Commission.  In our opinion, this language means that, in
    carrying out its responsibilities under article 4101-2, V.T.C.S.,
    the Commission may expend any available funds other than those
    specifically appropriated.  The Commission is empowered by the
    statute

              [t]o coordinate the work of federal, State
              and local governmental units toward the
              improvement of travel and living condi-
              tions of migrant laborers in Texas.

    Sec. 4i. "In furtherance of this purpose," the Commission is
    directed to perform eight specific functions. V.T.C.S. art.
    4101-2, § 4i. In order to perform these duties, the Commission
    may utilize any available federal funds, with the exception of
    those noted, supra, and, pursuant to article 4101-2, it may

              accept contributions from private sources
              . . . to be used at the discretion of the
              Commission in compliance with the wishes
              of the donor, provided, however, that such
              funds shall not be used to supplement sala-
              ries appropriated from General Revenue.

    Sec. 4h. In our opinion, therefore, the second paragraph of the
    rider means that, in exercising its authority under article
    4101-2, the Commission may expend any available funds other than
    those specifically appropriated on page III-72 of the General
    Appropriations Act. Under the terms of article 4101-2, the
    Commission is required to perform specific functions within the
    limits of available funds.

                              SUMMARY

              The first paragraph of the rider to the
              appropriation for the Good Neighbor Com-
              mission prohibits the use only of those
              federal funds allocated under Title III,
              section 303 of the Comprehensive Employment
              and Training Act. The second paragraph
              of the rider means that, in exercising its
              authority under article 4101-2, V.T.C.S.,
              the Commission may expend any available
              funds other than those specifically appro-
              priated on page III-72 of the General
              Appropriations Act.




                              P. 4322
Honorable Eddie Aurispa        - Page 3 (H-1050)




                                     rney General of Texas
APPROVED:




C. ROBERT HBKTH, Chairman
Opinion Committee
jst




                          P. ,4323